*127MEMORANDUM **
Alfredo Arias-Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the decision by an immigration judge (“IJ”) denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We dismiss in part, and deny in part the petition for review.
Petitioner contends that the IJ denied him a full and fair hearing and made unsupported and erroneous conclusions. We lack jurisdiction to consider these contentions because Petitioner failed to raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (“ § 1252(d)(1) mandates exhaustion and therefore generally bars us, for lack of subject-matter jurisdiction, from reaching the merits of a legal claim not presented in administrative proceedings below.”). To the extent Petitioner contends that the IJ violated his due process rights, these were “correctable procedural errors” that required administrative exhaustion, and must also be dismissed. Id.
Petitioner’s contentions that the BIA improperly streamlined his case are foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004) and Falcon Carriche v. Ashcroft, 350 F.3d 845, 854-55 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.